Citation Nr: 1638257	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-04 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the severance of service connection for bursitis of the right shoulder in the April 2006 rating decision was proper.

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine with radiculopathy, to include as secondary to service-connected lumbosacral strain.  

3.  Entitlement to a compensable rating for service-connected right shoulder bursitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for degenerative disc disease (DDD) of the lumbosacral spine with radiculopathy and entitlement to a compensable rating for service-connected right shoulder bursitis were previously remanded in November 2014. 

The issue of clear and unmistakable error (CUE) for failure to assign a compensable rating for right shoulder bursitis in the June 1994 and February 1997 rating decisions has been raised by the record in February and March 2010 statement.  The Board previously referred this issue to the Agency of Original Jurisdiction (AOJ)  in the November 2014 remand, but the issue has not been adjudicated.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for DDD of the lumbosacral spine with radiculopathy and entitlement to a compensable rating for service-connected right shoulder bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the time of the April 2006 rating decision, service connection for right shoulder bursitis had been in effect for more than 10 years.


CONCLUSION OF LAW

The severance of service connection for right shoulder bursitis was improper as a matter of law.  38 U.S.C.A. § 1159 (West 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board will address its jurisdiction over the matter of severance in the April 2006 rating decision.  Although this issue was not specifically listed in the Veteran's Notice of Disagreement or addressed by the RO,  38 C.F.R. § 20.101(d) grants the Board power to "address questions pertaining to its jurisdictional authority to review a particular case, including, but not limited to, determining whether Notices of Disagreement and Substantive Appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question(s)."  Thus, the Board has the authority to determine whether the April 2006 rating decision severed service connection for the right shoulder bursitis prior to May 10, 2005, and decide whether the Veteran's Notice of Disagreement included an appeal of that severance.

Following the Veteran's May 10, 2005 claim, the April 2006 rating decision "continued" a noncompensable rating for right shoulder bursitis and assigned an initial effective date of May 10, 2005.  The Veteran filed a timely Notice of Disagreement and has repeatedly contended that service connection for right shoulder bursitis should extend back to the original November 1, 1993 service-connection effective date.  Therefore, the severance issue is before the Board.

After January 1, 1962, VA may not sever service connection for any disability that has been service connected for ten years or more unless the original grant was based on fraud or the military records clearly show the veteran lacked the requisite service or character of discharge.  38 U.S.C.A. § 1159.  In a June 1994 rating decision, the RO granted service connection for bursitis of both shoulders and assigned a single 10 percent rating.  Thus, the Veteran's service connection for right shoulder bursitis had been in effect for more than 10 years in April 2006 and was protected from severance.  For this reason, the severance of service connection for right shoulder bursitis was improper and the service connection prior to May 10, 2005, must be restored.  There is no prejudice or due process error in taking jurisdiction of this issue, as the Board is finding in the Veteran's favor.


ORDER

Restoration of the effective date of service connection for right shoulder bursitis to November 1, 1993, is granted.


REMAND

Remand is necessary to request vocational records and provide additional VA medical examinations.  In the November 2014 Remand, the Board directed the AOJ to obtain the Veteran's vocational rehabilitation records and associate them with the claims file.  Because there is no indication in the file that the AOJ has attempted to complete this instruction, remand is necessary to comply with the November 2014 instruction.  See Stegall v. West, 11 Vet. App 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

After developing the record, VA must provide additional VA medical examinations.  An examination relating to the Veteran's DDD claim is necessary because the examiner failed to address the Board's questions outlined in the Remand.  The examiner did not address the questions of direct service connection or why manifestations of DDD could not be separated from manifestations of lumbar strain.  The examiner also failed to provide rationale for the opinions provided.  Thus, VA must schedule an additional DDD examination to comply with the November 2014 Remand instructions. See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, a VA medical examination is also required for the right shoulder bursitis claim.  When disabilities are evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Such inquiry is not to be limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the previously provided VA examinations do not meet these requirements, VA must provide an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include private or VA treatment records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records or a response that records do not exist are not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Obtain the Veteran's vocational rehabilitation folder and associate it with the claims folder.  All efforts to procure the records must be documented in the claims file. 

3.  Thereafter, schedule the Veteran for an appropriate VA orthopedic examination to determine the current severity of the service-connected right shoulder bursitis and the likely etiology of the degenerative disc disease of lumbosacral spine.  The claims folder and copies of all pertinent records should be made available to the examiner. All indicated tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:

For right shoulder bursitis, determine the current severity of the Veteran's service-connected right shoulder bursitis, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  Ankylosis and any malunion/nonunion of the shoulder must also be addressed, if present.  

The examination must address range of motion of the right shoulder, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints, i.e., the left shoulder.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right shoulder, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period.  This opinion should also include any paired joints.  

For DDD of the lumbosacral spine, describe all manifestations, orthopedic and neurological and answer the following questions:

(i) Is the Veteran's DDD a separate and distinct diagnosis from the service-connected lumbosacral strain?

(ii) If yes, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed DDD of the lumbosacral spine was incurred in service?

(iii) If the answer to (ii) is no, can the manifestations of the DDD be separated from those related to the service-connected lumbar strain? If not, why not?

(iv)  If the answer to (ii) is no, and the manifestations can be separated, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed DDD of the lumbosacral spine was caused by the service-connected lumbar strain?

(v) if the answer to (iv) is no, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed DDD of the lumbosacral spine is aggravated by the service-connected lumbosacral strain?

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


